Citation Nr: 1043580	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In August 2010, the Veteran testified before the undersigned at a 
Board video conference hearing.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

As noted above, this appeal arises from a February 2008 decision 
that denied a rating in excess of 50 percent for the Veteran's 
service-connected PTSD.  The RO initially granted service 
connection for PTSD in a November 1999 rating decision and 
assigned a 30 percent rating effective in July 1999.  Thereafter, 
in a January 2006 rating decision, the RO increased the rating to 
50 percent, effective in November 2005.  

In addition to the increased rating claim for PTSD presently on 
appeal, the Veteran and his representative have alleged clear and 
unmistakable error (CUE) in the final January 2006 rating 
decision that assigned a 50 percent rating for the Veteran's PTSD 
effective in November 2005.  In this regard, they asserted both 
at the August 2010 Board video conference hearing and in writing 
in August 2010 that the RO should have assigned the Veteran a 100 
percent rating for his PTSD in January 2006.  The basis of their 
assertion is that the RO incorrectly applied the rating criteria 
in January 2006.

As the present claim on appeal for a rating in excess of 50 
percent for PTSD would clearly be affected by a finding of CUE in 
the January 2006 rating action that granted an increased rating 
of 50 percent for that disability effective in November 2005, the 
Board finds that these issues are inextricably intertwined and 
must defer consideration of the issue of an increased rating for 
PTSD at this time.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (all issues "inextricably intertwined" with the issue 
certified for appeal, are to be identified and developed prior to 
appellate review).

Regarding the issue of entitlement to service connection for a 
neck disability, while this issue was addressed in the January 
2009 supplemental statement of the case, it was not included in 
subsequent supplemental statements of the case in August 2009 and 
May 2010.  However, it does not appear that the Veteran has 
withdrawn this issue from appeal.  To the contrary, the Veteran 
and his representative indicated at the August 2010 Board video 
conference hearing that this issue was still on appeal and 
submitted written argument and evidence in support of this claim.  
Such supportive evidence includes a May 2006 private medical 
report from Dr. Randall Henthorn that contains a favorable nexus 
opinion that was submitted at the August 2010 Board hearing and 
was accompanied by a written waiver of RO review.  See 
38 U.S.C.A. § 20.1304(c).  Accordingly, additional development by 
way of a VA examination is warranted in order to properly decide 
this claim.  38 U.S.C.A. § 5103A(d); 38 U.S.C.A. §38 C.F.R. 
§ 3.159(c)(4).

Pertinent law states that a VA examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) establishes 
that the veteran suffered an event, injury or disease in service; 
and (C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. §  3.159(c)(4); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of the Veteran's assertions of inservice neck injuries 
and symptoms, present cervical findings, and Dr. Henthorn's May 
2006 medical report, the Board finds that the requirements of 
McLendon have been met and the Veteran must be afforded a medical 
examination with a medical opinion as to the etiology of his 
present cervical disability.  See 38 C.F.R. § 3.159(c)(4)(i)(C); 
McLendon v. Nicholson, supra.  The Board will request that the 
examiner review the record in its entirety, with consideration of 
the Veteran's service treatment records, which do document a 
preservice head injury, and provide an opinion, with complete 
rationale, as to whether it is at least as likely as not that any 
current cervical disability is causally related to service or any 
incident of service.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, dated from 
February 2010 to the present, should be 
obtained and added to the claims file.

2.  The Veteran should undergo a VA 
examination for the purpose of determining 
a present cervical diagnosis and nexus 
opinion, with noted claims file review 
including service treatment records.  The 
examiner should provide a medical opinion 
regarding whether it is at least as likely 
as not (a 50 percent degree of probability 
or higher) that the Veteran has a present 
cervical diagnosis related to military 
service.  A rationale should be expressed 
for the opinion.

The issue of whether there was clear and 
unmistakable error (CUE) in a January 2006 
rating decision that assigned a 50 percent 
rating for PTSD, effective in November 
2005, should be properly addressed by the 
RO in the first instance.

If the CUE claim is denied in regards to 
the January 2006 rating decision, the 
Veteran and his representative should be 
provided with notice thereof, to include 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, the 
AOJ should furnish the Veteran and his 
representative a statement of the case with 
citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the decision.  
Thereafter, if the Veteran files a timely 
substantive appeal concerning the CUE 
issue, the AOJ should certify the issue for 
appellate review.  

The claims of entitlement to service 
connection for a neck disability and for a 
rating in excess of 50 percent for PTSD 
should also be readjudicated.  Because the 
latter claim for a rating in excess of 50 
percent for PTSD and the claim regarding 
whether CUE exists in the January 2006 
rating decision are "inextricably 
intertwined", they must be adjudicated 
together.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

